DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on Nov. 8, 2022 is acknowledged.
Information Disclosure Statement (IDS)
For the IDS filed Nov. 1, 2021, the FOR references and NPL Cite. Nos. 1-3 can be found in the parent case 16/371,118.
Claim Objections
Claims 1 is objected to because of the following informalities:  issues with the acronym, the acronym PTFE has not been defined in the claim.  The Examiner interprets PTFE as polytetrafluoroethylene resin.  The typographical error in line 13, “burner,” should be “burner;”, since semicolon
Claims 2 and 3 is/are objected to because of the following informalities:  typographical error in line 2 of claim 2, “mummer” should be “manner” and spacing in claim 3.
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2  of U.S. Patent No. 11,155,488 (reference patent) as evidenced by Wang (CN106082633A) and in view of Ishihara et al. (US 2014/0305168). 
Regarding claims 1-4, claim 2/1 claims supplying with organic silicon compound raw material in a liquid state and a carrier gas; 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas, such as octamethylcyclotetrasiloxane (OMCTS – claimed in claim 3) having a purity greater than or equal to 99% by mass (claimed in claim 4), which has a boiling point of less than or equal to 300 degrees c (as evidenced by Wang (0015] OMCTS boiling point is 175 to 176 degrees C); 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas to convert the organic silicon gas and the carrier gas into a raw material gas;
supplying through a raw material burner with the raw material mixed gas and a combustible gas, combusting raw material mixed gas and the combustible gas in the burner, and ejecting silica microparticles generated by the combustion from the burner; and
depositing the silica microparticles ejected from the burner on a starting member in a longitudinal direction thereof.  Claim 2/1 further claims depositing by repeatedly moving the vaporizer together with the burner in a synchronized manner, parallel to the starting member in the longitudinal direction thereof (claimed in claim 2).
Claim 2/1 of the reference patent fails to claim supplying through a raw material gas pipe made of polytetrafluoroethylene (PTFE).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as evidenced by Wang, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner by supplying through a raw material gas pipe made of PTFE.
Claims 5-7 and 9-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of U.S. Patent No. 11,155,488 (reference patent) in view of Wang (CN106082633A) and Ishihara et al. (US 2014/0305168).
Regarding claims 5 and 6, claim 3/1 of the reference application claims supplying with organic silicon compound raw material in a liquid state and a carrier gas; 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas.  
Claim 1 of the reference application fails to claim the organic silicon compound raw material having a boiling point of less than or equal to 300 degrees C.  However, Wang ([0011]-[0015]) discloses as an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS) as a  raw material for deposition process producing silica and the OMCTS  boiling point is 175 to 176 degrees C.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art for the organic silicon compound raw material as OMCTS that has a boiling point  of 175-176 degrees C, which is within Applicant’s claimed range of a boiling point less than or equal to 300 degrees C.  
Claim 1 further claims the method comprising: in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas to convert the organic silicon gas and the carrier gas into a raw material gas;
supplying through a raw material burner with the raw material mixed gas and a combustible gas, combusting raw material mixed gas and the combustible gas in the burner, and ejecting silica microparticles generated by the combustion from the burner; and
depositing the silica microparticles ejected from the burner on a starting member in a longitudinal direction thereof.  Claim 3/1 further claims an inert gas such as nitrogen, argon or helium is used as the carrier gas in the raw material mixed gas, as claimed in claim 5.  Claim 4/3/1 further claims oxygen is also mixed into the raw material mixed gas to be supplied to the burner, as claimed in claim 6
Claims 3 and 4 of the reference patent fails to claim supplying through a raw material gas pipe made of polytetrafluoroethylene (PTFE).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as evidenced by Wang, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner by supplying through a raw material gas pipe made of PTFE.
Regarding claim 7, claim 5/1 of the reference application claims supplying with organic silicon compound raw material in a liquid state and a carrier gas; 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas.  
Claim 1 of the reference application fails to claim the organic silicon compound raw material having a boiling point of less than or equal to 300 degrees C.  However, Wang ([0011]-[0015]) discloses as an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS) as a  raw material for deposition process producing silica and the OMCTS  boiling point is 175 to 176 degrees C.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art for the organic silicon compound raw material as OMCTS that has a boiling point  of 175-176 degrees C, which is within Applicant’s claimed range of a boiling point less than or equal to 300 degrees C.  
Claim 1 further claims the method comprising: in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas to convert the organic silicon gas and the carrier gas into a raw material gas;
supplying through a raw material burner with the raw material mixed gas and a combustible gas, combusting raw material mixed gas and the combustible gas in the burner, and ejecting silica microparticles generated by the combustion from the burner; and
depositing the silica microparticles ejected from the burner on a starting member in a longitudinal direction thereof.  Claim 5/1 further claims oxygen or a mixed gas including oxygen and an inert gas is used as the carrier gas.  Claim 5 of the reference patent fails to claim supplying through a raw material gas pipe made of polytetrafluoroethylene (PTFE).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as evidenced by Wang, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner by supplying through a raw material gas pipe made of PTFE.
Regarding claim 9, claim 6/1 of the reference application claims supplying with organic silicon compound raw material in a liquid state and a carrier gas; 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas.  
Claim 1 of the reference application fails to claim the organic silicon compound raw material having a boiling point of less than or equal to 300 degrees C.  However, Wang ([0011]-[0015]) discloses as an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS) as a  raw material for deposition process producing silica and the OMCTS  boiling point is 175 to 176 degrees C.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art for the organic silicon compound raw material as OMCTS that has a boiling point  of 175-176 degrees C, which is within Applicant’s claimed range of a boiling point less than or equal to 300 degrees C.  
Claim 1 further claims the method comprising: in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas to convert the organic silicon gas and the carrier gas into a raw material gas;
supplying through a raw material burner with the raw material mixed gas and a combustible gas, combusting raw material mixed gas and the combustible gas in the burner, and ejecting silica microparticles generated by the combustion from the burner; and
depositing the silica microparticles ejected from the burner on a starting member in a longitudinal direction thereof.  Claim 6/1 further claims the a raw material gas pipe that supplies raw material gas from the vaporizer to the burner is stored in a flexible mobile cable protection material and the depositing includes moving the burner while guiding the burner with a guide mechanism.  
Claim 6/1 fails to claim supplying through a raw material gas pipe made of polytetrafluoroethylene (PTFE).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as evidenced by Wang, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner by supplying through a raw material gas pipe made of PTFE.
Regarding claim 10, claim 7/1 of the reference application of the reference application claims supplying with organic silicon compound raw material in a liquid state and a carrier gas; 
in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas.  
Claim 1 of the reference application fails to claim the organic silicon compound raw material having a boiling point of less than or equal to 300 degrees C.  However, Wang ([0011]-[0015]) discloses as an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS) as a  raw material for deposition process producing silica and the OMCTS  boiling point is 175 to 176 degrees C.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art for the organic silicon compound raw material as OMCTS that has a boiling point  of 175-176 degrees C, which is within Applicant’s claimed range of a boiling point less than or equal to 300 degrees C.  
Claim 1 further claims the method comprising: in the vaporizer mixing together and vaporizing the organic silicon compound raw material in a liquid state and the carrier gas to convert the organic silicon gas and the carrier gas into a raw material gas;
supplying through a raw material burner with the raw material mixed gas and a combustible gas, combusting raw material mixed gas and the combustible gas in the burner, and ejecting silica microparticles generated by the combustion from the burner; and
depositing the silica microparticles ejected from the burner on a starting member in a longitudinal direction thereof.  Claim 7/1 further claims heating a raw material gas pipe that supplies raw material gas from the vaporizer to the burner.  Claim 7/1 fails to claim supplying through a raw material gas pipe made of polytetrafluoroethylene (PTFE).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as evidenced by Wang, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner by supplying through a raw material gas pipe made of PTFE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN103755135A) in view of Fabian et al. (US 2013/0133376 – hereinafter Fabian), Chudzinski et al. (US 2017/0101335 – hereinafter Chudzinski) and Ishihara et al. (US 2014/0305168 – hereinafter Ishihara).
Regarding claims 1-3, and 5, Ji ([0006]-[0008] discloses a method and apparatus for forming silica cladding of an optical fiber preform.  Ji (Fig. 1, Example 1 and [0010]-[0013] ) discloses octamethylcyclotetrasiloxane (OMCTS – claimed in claim 3) as a raw material and ([0057] liquid methylcyclopolysiloxane delivered (i.e. supplying) to the vaporizer (‘evaporation tank 10”).  Ji fails to explicitly state the OMCTS (i.e. organic silicon compound) has a boiling point of less than or equal to 300 degrees c .  However, Fabian ([0058]) discloses D4 (i.e. OMCTS) boiling point is 175 degrees C at atmospheric pressure.  Therefore, the OMCTS supplied to the vaporizer of Ji provides for the organic silicon compound raw material having a boiling point of less than or equal to 300 degrees C.  
Ji further discloses evaporating the raw material materials into a gaseous state.  This provides for vaporizing the organic silicon compound in the liquid state to convert the silicon organic compound to a raw material gas, but Ji fails to disclose, in the vaporizer mixing together and vaporizing the liquid raw material and the carrier gas.  However Fabian (Figures and [0016]) discloses to achieve uniform conversion of liquid droplets into the silica feedstock vapor, a carrier gas, such as nitrogen or argon (claimed in claim 5)  is advantageously used that flows through the expansion chamber of the vaporizer.  Fabian ([0047]-[0049]) further discloses flame hydrolysis of the OMCTS by a burner to form silica particles.  Both Ji and Fabian disclose vaporizing OMCTS and delivering the vaporized OMCTS to a burner/torch.  Therefore, based on the additional teachings of Fabian that a carrier gas can achieve a uniform conversion of liquid droplets in a vaporizer, it would be obvious to a person having ordinary skill in the art, in the vaporization of OMCTS of Ji, to flow a carrier gas, such as nitrogen or argon, in the vaporizer and mixing and vaporizing the organic silicon compound raw material in the liquid state and the carrier gas to convert the organic silicon compound material and the carrier gas into a raw material mixed gas.
Ji ([0006] and [0014]) further discloses OMCTS and oxygen input into a torch to form silica powder and mixed combustion occurs at the nozzle of the torch to form silica powder.  Ji further discloses ([0020]-[0022]) raw materials (OMCTS) and hydrogen and oxygen (i.e. combustible gas) passed through a deposition torch connected to the evaporating tank and deposition of silica powder.  Based on the disclosure of Ji, it would be obvious to a person having ordinary skill in the art, the process of Ji in view of Fabian further provides for supplying raw material mixed gas to a burner and a combustible gas, combusting raw material mixed gas and the combustible gas, combusting the raw material mixed gas and the combustible gas in the burner, and ejecting silica particles (i.e. powder) generated by the combustion from the burner.  Ji and Fabian fail to disclose the size of the particles/powder from the burner.  However, Chudzinski ([0075] and [0054]) discloses providing a vapor phase silica-based precursor material, such as OMCTS, to a burner to form a silica based soot layer and discloses “soot” means silica or silica doped particles and the soot particles generally have a size of 0.01 to 10 micrometers in diameter.  Both Ji and Chudzinski disclose providing OMCTS to a burner to produce silica particles.  Therefore, based on the additional teachings by Chudzinski, it would be obvious to a person having ordinary skill in the art the size of the silica particles/powder from the burner of Ji having a size ranging from 0.01 to 10 microns (i.e. microparticles).  
Ji (Fig. 1 and [0014]-[0022]) discloses a prefabricated mandrel (“starting member”) and a reaction torch (i.e. burner) and mobile evaporator (i.e. vaporizer) to drive a fixing device right and left parallel to a longitudinal direction of the starting material and the torch deposits silica powder on the surface of the mandrel.  Based on this disclosure, it would be obvious to a person having ordinary skill in the art, Ji in view of Fabian and Chudzinski provides for depositing silica microparticles ejected from the burner on the starting member in a longitudinal direction thereof and the depositing includes repeatedly moving the vaporizer together with the burner in a synchronized manner, parallel to the starting member in the longitudinal direction thereof, as claimed in claim 2.  
Ji ([0057] and Fig. 2) further discloses gaseous raw material is transported to the burner through a raw material gas pipeline (14) and Fabian (Fig. 1, [0077], and abstract) discloses a line delivering mixed raw material gas to the burner.  Ji in view of Fabian fails to disclose the supplying of the raw material mixed gas through a raw material gas pipe made of PTFE (polytetrafluoroethylene).  However, Ishihara ([0042], abstract, and Fig. 7) discloses a method of manufacturing a glass fine particle deposit (i.e. porous glass preform) where a gas supplying pipe for a burner with materials held at temperatures lower than 200 degrees C.  Based on the boiling point of OMCTS, as disclosed by Fabian, and the teachings of Ishihara, it would be obvious to a person having ordinary skill in the art, the supplying of the burner in the method of Ji in view of Fabian by supplying through a raw material gas pipe made of PTFE.  The combination of Ji, Fabian, Chudzinski, and Ishihara is merely combining prior art elements to yield a predictable result.  
Regarding claim 4, as discussed in the rejection of claims 1-3 and 5 above, Ji discloses OMCTS as the organic silicon compound raw material.  Ji fails to disclose the purity of the organic silicon compound raw material.  However, as stated in the rejection of claim 1 above, Fabian (Fig. 1, [0001], [0016]) discloses D4 (i.e. OMCTS) feedstock material and a carrier gas delivered to a vaporizer and burner to produce a synthetic quartz glass.  Fabian ([0049]) further discloses feedstock material, such as OMCTS, preferably more than 99.5wt% OMCTS.  Therefore, based on the additional teachings of Fabian, it would be obvious to a person having ordinary skill in the art to provide for an organic silicon compound raw material, such as OMCTS, having a purity of 99.5 wt%, which is within Applicant’s claimed range of a purity greater than or equal to 99% by mass.
Regarding claim 8, Fabian ([0010]) further discloses uniform droplets of silica feed stock can be transferred by heat irradiation of the inner walls of the expansion chamber and/or by heated carrier gas into the gas phase and ([0027] and [0031]-[0032] heated diluent (i.e. carrier gas) reduces the dew point of the silica feed stock material, which reduces the amount of heating of the silica feedstock material required.  Based on the additional disclosure by Fabian, it would be obvious to a person having ordinary skill in the art, heating the carrier gas supplied to the vaporizer (i.e. evaporation expansion chamber) in the method of Ji in view of Fabian to reduce the dew point of the silica feedstock material and the required heating of the silica feed stock material.
Regarding claim 10, Ji ([0030]) further discloses a pipeline between the torch and the evaporating tank is wrapped with a heating belt and thermal insulation cotton for heating and heat preservation of the pipeline.  Based on this disclosure by Ji, it would be obvious to a person having ordinary skill in the art the method of claim 1 further comprising heating the raw material gas pipe.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN103755135A) in view of Fabian et al. (US 2013/0133376 – hereinafter Fabian), Chudzinski et al. (US 2017/0101335 – hereinafter Chudzinski) and Ishihara et al. (US 2014/0305168 – hereinafter Ishihara) as applied to claim 1 and/or 5 above, and further in view of Badeke et al. (US 2016/0107923 – hereinafter Badeke).
Regarding claims 6 and 7, as discussed in the rejection of claims 1-3 and 5 above, Ji in view of Fabian discloses an inert gas used as the carrier gas, and Ji ([0022]) discloses oxygen delivered to the torch to form and deposit silica powder.  Ji in view of Fabian fails to disclose oxygen or a mixed gas including oxygen and an inert gas used as the carrier gas or oxygen is mixed into the raw material mixed gas to be supplied to the burner.  However, Badeke (Figures and [0027]-[0029]) discloses an evaporation chamber for OMCTS vaporization and discloses an inert carrier gas sprayed into the evaporation chamber, such as nitrogen, or to use oxygen or an admix of oxygen to the carrier gas, the oxygen being required for later oxidation of the alkyl polysiloxanes.  Both Ji and Badeke discloses evaporation of OMCTS to form silica.  Based on the disclosure by Ji that oxygen is used in the torch for later oxidation of the OMCTS (i.e. polysiloxane) and the teachings of Badeke above, such as admix of oxygen acceptable in a carrier gas for later oxidation, it would be obvious to a person having ordinary skill in the art, in the method of Ji in view of Fabian oxygen may also be mixed into the raw material mixed gas to be supplied to the burner and/or oxygen or a mixed gas including oxygen and an inert gas may be used as the carrier gas.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN103755135A) in view of Fabian et al. (US 2013/0133376 – hereinafter Fabian), Chudzinski et al. (US 2017/0101335 – hereinafter Chudzinski) and Ishihara et al. (US 2014/0305168 – hereinafter Ishihara) as applied to claim 1 above, and further in view of Mobile Hydraulics (“Avoiding Mistakes with Teflon Hose”, https://www.mobilehydraulictips.com/avoiding-mistakes-with-teflon-hose/, posted Nov. 22, 2010, available online per wayback machine Dec. 2010 – hereinafter MH).
Regarding claim 9, in addition to the rejection of claim 1 above, Ji (Fig. 1 and [0012]-[0014]) discloses the torch is installed on the evaporation tank and the evaporation tank is mounted on a fixing device and discloses the fixing device together with the torch moves synchronously with the screw rod through the screw rod linkage device.  The fixing device, screw rod linkage device, and screw rod provide for a guide mechanism.  Therefore, based on the additional disclosure by Ji, it would be obvious to a person having ordinary skill in the art, the depositing includes moving the burner/torch while guiding the burner with a guide mechanism.  
Ji in view of Ishihara fails to disclose the raw material gas pipe is stored in a flexible mobile cable protection material.  However, MH discloses (pgs. 3) Teflon hoses tend to kick and crush easily and discloses adding external spring guards to reinforce the hose and braid material (pgs. 2-3), such as stainless steel) for the Teflon hose.  Therefore, based on the additional teachings of MH, it would be obvious to a person having ordinary skill in the art, to improve the PTFE (i.e. Teflon) raw material pipe in the method of Ji in view of Ishihara by adding reinforcement (i.e. protection) material, such as braid material and/or spring guards.  The addition of braid material and/or spring guards provides for the PTFE raw material pipe stored in a flexible mobile cable protection material, as claimed in claim 9.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741